Citation Nr: 0817694	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified before the undersigned at a March 2008 
video conference hearing.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he suffers from bilateral sensorineural 
hearing loss and tinnitus as a result of noise exposure 
suffered during active service.  At a March 2008 hearing 
before the Board, the veteran testified that he sought 
treatment for hearing loss from Dr. Wilson in approximately 
1998.  He intimated that Dr. Wilson had addressed the 
etiology of his hearing loss and tinnitus.  The Board notes 
that these potentially relevant treatment records are not of 
record.  VA attempted to retrieve records from Dr. Wilson 
dated January 2000.  However, after being informed by Dr. 
Wilson that the veteran had not sought treatment after 1998, 
no further attempt was made to obtain these treatment 
records.  Thus, on remand, the AOJ should attempt to retrieve 
these records.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all treatment records from 
Dr. Wilson relevant to his hearing 
loss.  The AOJ should then obtain any 
relevant treatment records identified 
by the veteran.  Any negative response 
should be appropriately documented into 
the record.

2.	Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

